Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. Applicant has filed terminal disclaimer to overcome the rejection under double patenting as well as amended claim 1 to overcome the rejection under 35 USC 112. 
Claims 1-18 are allowed over prior art of record. Similar to its parent application (now US Patent No. 10,601,886), the independent claims in the present application recites the features of “a default representation base URI that is available in a default mode for fetching said media segments from a default content delivery network (CDN); and a secondary representation base URI that is available in a secondary mode for fetching said media segments from a secondary CDN; transmitting said manifest to said DASH player; transmitting to said DASH player, a message comprising one or more representation base URI's of any of said default representation base URI and said secondary representation base URI that are to modify a representation base URI in said manifest.” This is not taught by any art of record. At most, the closest art of record such as Lohmar et al. (US 2016/0277466), teaches enabling DASH player to fetch media segments from a network comprising steps of receiving a manifest, transmitting the manifest to the DASH player (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443